              Case 3:16-cv-01854-RS Document 193 Filed 05/26/20 Page 1 of 5




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Shon Morgan (Bar No. 187736)
 2  (shonmorgan@quinnemanuel.com)
    Duane Lyons (Bar No, 125091)
 3  (duanelyons@quinnemanuel.com)
    Joseph C. Sarles (Bar No. 254750)
 4  (josephsarles@quinnemanuel.com)
    John W. Baumann (Bar No. 288881
 5  (jackbaumann@quinnemanuel.com)
    865 South Figueroa Street, 10th Floor
 6 Los Angeles, California 90017-2543
   Telephone:    (213) 443-3000
 7 Facsimile:    (213) 443-3100

 8 Attorneys for Defendant Home Depot U.S.A.,
   Inc.
 9

10

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13 JOHN UTNE, on behalf of himself, all others    CASE No. 3:16-cv-01854-RS
   similarly situated, and the general public;
14
                     Plaintiff,                   JOINT STIPULATION AND ORDER RE
15                                                PRE-TRIAL SCHEDULE AND TRIAL
                                                  DATE
16              vs.

17 HOME DEPOT U.S.A., INC., a Delaware
   Corporation; and DOES 1-50, inclusive,         Action Filed: March 8, 2016
18
                     Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                   Case No.     3:16-cv-01854-RS
     MOTION
                                                     JOINT STIPULATION AND ORDER
        Case 3:16-cv-01854-RS Document 193 Filed 05/26/20 Page 2 of 5




 1                                          JOINT STIPULATION
 2            This Joint Stipulation to extend expert deadlines, defendant’s decertification motion

 3 briefing deadlines, pretrial conference and trial date is made by and between plaintiff John Utne

 4 and defendant Home Depot U.S.A., Inc., through their respective counsel of record:

 5            1.    On March 16, 2020, the parties stipulated to a schedule to ensure sufficient access

 6 to expert discovery before briefing defendant’s decertification motion. ECF No. 189. The Court

 7 entered an Order amending the schedule on March 17, 2020. ECF No. 190.

 8            2.    The parties have exchanged rebuttal reports in accordance with the current schedule

 9 and have been working diligently to complete expert discovery.             However, in light of the

10 coronavirus pandemic and continued restrictions on travel and in-person, group meetings, the

11 parties have conferred and agreed adjustments to the schedule are warranted, particularly because

12 many experts must travel by air for depositions and the age of certain experts and counsel

13 increases susceptibility to the virus.

14            3.    Because much of the expert discovery relates to defendant’s pending motion for

15 decertification, the parties also believe it is appropriate to continue the briefing schedule and

16 hearing date for that motion. Further, defendant’s decertification motion might impact the parties’

17 preparation for the pretrial conference and trial, thus the parties believe it is necessary to continue

18 those dates.

19            4.    Additionally, pursuant to the Court’s May 18, 2020 General Order, the parties are

20 engaging in additional meet and confers to discuss the possibility of settlement and believe they

21 would benefit from being able to focus efforts on settlement over the next 30 days.

22            5.    Accordingly, the parties respectfully request the Court adopt the following

23 proposed revised case schedule:

24    Event                                                      Current Date         Proposed Date
25    Rebuttal and      Supplemental     Expert   Designation April 30, 2020          Completed
      Deadline
26

27    Deadline for Depositions of the Parties’ Currently- June 1, 2020                August 14, 2020
      Designated Experts
28

                                                     -1-                   Case No.    3:16-cv-01854-RS
                                                            JOINT STIPULATION AND ORDER
        Case 3:16-cv-01854-RS Document 193 Filed 05/26/20 Page 3 of 5




 1    Completion of Expert Discovery                          June 15, 2020       August 14, 2020

 2    Plaintiff’s Opposition to Defendant’s Decertification June 30, 2020         September 1, 2020
      Motion Deadline
 3

 4    Defendant’s Reply ISO Defendant’s Decertification July 30, 2020             October 1, 2020
      Motion Deadline
 5
      Last Day for Hearing Pretrial Motions                   August 13, 2020     October 15, 2020
 6                                                                                (or the earliest date
 7                                                                                thereafter available
                                                                                  to the Court and
 8                                                                                agreed upon by
                                                                                  both sides)
 9
      Hearing Date for Defendant’s Decertification Motion     August 13, 2020     October 15, 2020
10
                                                                                  (or the earliest date
11                                                                                thereafter available
                                                                                  to the Court and
12                                                                                agreed upon by
                                                                                  both sides)
13

14    Pretrial Conference                                     November      18, January 6, 2021,
                                                              2020, 10:30 a.m. 10:30 a.m.
15
      Trial Date                                              December        7, January 25, 2021
16                                                            2020
17
            6.     To date, the following deadlines in this action have been modified: Stipulation to
18
     Continue Initial Case Management Conference and Order granting same (ECF Nos. 17 and 18);
19
     Stipulation to Continue Class Certification Briefing and Hearing and Order granting same (ECF
20
     Nos. 35 ad 36); Stipulation to Continue Briefing and Hearing and Order granting same (ECF Nos.
21
     110 and 111); Defendant’s Motion to Enlarge Time to Oppose Plaintiff’s Motion for Partial
22
     Summary Judgment and Order granting same (ECF Nos. 122 and 124); Stipulation to Extend
23
     Plaintiff’s Deadline to Oppose Motion for Partial Summary Judgment and Order Granting Same
24
     (ECF No. 130); Stipulation to Extend Expert Deadlines, Defendant’s Decertification Motion
25
     Deadline, Pretrial Conference and Trial Date (ECF No. 144); Stipulation to Extend Expert
26
     Deadlines, Decertification Motion Deadline, Pretrial Conference and Trial Date (ECF No. 151);
27
     Stipulation to Set Briefing Schedule and Hearing Date for Defendant’s Motion to Decertify (ECF
28

                                                   -2-                 Case No.    3:16-cv-01854-RS
                                                         JOINT STIPULATION AND ORDER
        Case 3:16-cv-01854-RS Document 193 Filed 05/26/20 Page 4 of 5




 1 No. 155); Stipulation to Extend Expert Deadlines, Defendant’s Decertification Motion Briefing

 2 Deadlines, Pretrial Conference and Trial Date (ECF No. 180); and Stipulation to Extend Expert

 3 Deadlines, Defendant’s Decertification Motion Briefing Deadlines, and Hearing on Motion to

 4 Decertify (ECF No. 187); and Stipulation and Order re: Pre-Trial Schedule and Trial Date (ECF

 5 No. 189).

 6          IT IS SO STIPULATED.

 7 DATED: May 20, 2020                          QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
 8

 9
                                                 By /s/ Shon Morgan
10                                                 Shon Morgan
                                                   Attorneys for Defendant Home Depot U.S.A., Inc.
11
     DATED: May 20, 2020                        SETAREH LAW GROUP
12

13                                              By /s/ Shaun Setareh
                                                   Shaun Setareh
14                                                 Attorneys for Plaintiff John Utne and the Class
            Pursuant to Civil Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of this
15
     document has been obtained from each of the above signatories.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -3-                    Case No.    3:16-cv-01854-RS
                                                             JOINT STIPULATION AND ORDER
        Case 3:16-cv-01854-RS Document 193 Filed 05/26/20 Page 5 of 5




 1                                           ORDER
 2           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the following
 3 deadlines and hearing date are entered:

 4   Event                                                                   Date
 5   Rebuttal and Supplemental Expert Designation Deadline                   Completed
 6   Deadline for Depositions of the Parties’ Currently-Designated Experts   August 14, 2020
 7
     Completion of Expert Discovery                                          August 14, 2020
 8
     Plaintiff’s Opposition to Defendant’s Decertification Motion Deadline   September 1, 2020
 9
     Defendant’s Reply ISO Defendant’s Decertification Motion Deadline       October 1, 2020
10

11   Last Day for Hearing Pretrial Motions                                   October 15, 2020 (or the
                                                                             earliest date thereafter
12                                                                           available to the Court and
                                                                             agreed upon by both
13                                                                           sides)
14
     Hearing Date for Defendant’s Decertification Motion                     October 15, 2020 (or the
15                                                                           earliest date thereafter
                                                                             available to the Court and
16                                                                           agreed upon by both
                                                                             sides)
17

18   Pretrial Conference                                                     January 6, 2021, 10:00
                                                                             a.m.
19
     Trial Date                                                              January 25, 2021
20

21
             May 26, 2020
     Dated: _________________                                 _____________________________
22
                                                              Honorable Richard Seeborg
23                                                            United States District Judge

24

25

26

27

28

                                                  -4-                  Case No.     3:16-cv-01854-RS
                                                        JOINT STIPULATION AND ORDER
